Title: To Benjamin Franklin from Dorcas Montgomery, 13 September 1781
From: Montgomery, Dorcas Armitage
To: Franklin, Benjamin


Honor’d Sir.
L’Orient Septr. 13th. 1781
From a Recolection of your former Attention and Kindness, I am induced to Address you and request your advice Respecting the Education of my son, Hes Age’d Eleven Year’s, and has only been taught English—

Geneva has been recommended as a preferable Place, But at the same time It may be proper to put Him to school some time in the Neighbour-Hood of Paris—
A line of Instruction Sir from you, would be esteemed as a Particular favor for which I shall remain here, till it may be convenient for you to do me that Honor.
Mr. & Mrs. Bache & family were well the 21 July. I had the Inexpressable pleasure of Arriving here 6th. Instant in company with Madame Macarty, where I make my Home, who Joins me & my son in Respectful Compliments.— I am Honor’d sir.— Your most Obedt.—
Dorcas Montgomery
 
Notation: Montgomery: L’orient 7bre. 13. 1781.
